Citation Nr: 1633461	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a fractured little finger on the left hand.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for split anal tissue as a result of a prostate examination at VA in February 2009.

4.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated as 50 percent disabling.

5.  Entitlement to a higher initial rating for a low back disorder rated as 10 percent disabling.

6.  Entitlement to higher initial ratings for radiculopathy of the right lower extremity rated as 10 percent disabling from March 29, 2013, and 20 percent disabling from July 19, 2016.

7.  Entitlement to higher initial ratings for radiculopathy of the left lower extremity rated as 10 percent disabling from March 29, 2013, and 20 percent disabling from July 19, 2016.

8.  Entitlement to an initial compensable rating for tinea pedis.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1969 to January 1971, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeal (Board) from December 2010, May 2013, March 2015, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Although the Veteran initially sought to testify at a Board hearing, in October 2015, he has withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required because the Veteran and his representative were notified by the Board in June 2016 that the appeal would be remanded unless they waived AOJ review of the additional pertinent evidence that was added to the claims file since the March 2013 and June 2015 statements of the case (SOCs) and a waiver was not thereafter received from either party.  See 38 C.F.R. §§ 19.9; 19.31 (2015).

While on remand the Veteran should be provided VA examinations to ascertain the origins of his erectile dysfunction; whether the criteria for compensation under 38 U.S.C.A. § 1151 for split anal tissue are met; the current severity of his PTSD, low back disorder, and radiculopathy of the right and left lower extremities; as well as to obtain a needed medical opinion on the impact his service-connected disabilities has on his ability to obtain and maintain employment.  See 38 U.S.C.A. § 5103A(b) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

As to the low back disorder, when examining the Veteran the VA examiner should be mindful of the fact that the United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Similarly, when adjudicating the claim, the AOJ should be mindful of the Veteran's pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, in an October 2015 rating decision the RO granted service connection for tinea pedis and assigned a noncompensable rating, effective July 24, 2015.  Later that month the Veteran filed a Notice of Disagreement (NOD) with the evaluation assigned.  To date, the RO has not issued him a Statement of the Case (SOC), which must be sent to him.  As such, this issue must also be remanded.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-January 2013 treatment records for the Kansas City VA Medical Center.  

2.  After obtaining all need authorizations from the Veteran, associate with the claims file any outstanding private treatment.

3.  Notify the Veteran that he may submit statements from the claimant and from other individuals who have first-hand knowledge of in-service problems with a fractured little finger on the left hand and erectile dysfunction as well as any continued problems since that time; any continued problems with split anal tissue since being seen by VA in February 2009; and current problems due to PTSD, a low back disorder, and radiculopathy of the right and left lower extremities to include their impact on his ability to obtain and retrain employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Issue the Veteran a SOC as to the claim for a compensable rating for tinea pedis.  

5.  Schedule the Veteran for an examination to determine the origins of his erectile dysfunction.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that his erectile dysfunction is related to or had its onset in service?  

(b)  Is it at least as likely as not that the erectile dysfunction was caused by any of the Veteran's service-connected disabilities, and in particular, the medication he takes for his PTSD?  

(c)  Is it at least as likely as not that the erectile dysfunction was aggravated (i.e., permanently worsened) by any of the Veteran's service-connected disabilities including the medication he takes for his PTSD?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then obtain a medical opinion as to the Veteran's § 1151 claim.  The claims file should be provided to the examiner in connection with the opinion.  After a review of the record on appeal, and an examination of the Veteran if needed, the examiner should provide VA with answers to the following questions:

(a)  Is it at least as likely as not that the Veteran has any additional disability due to his VA prostate examination in February 2009, to include split anal tissue?

(b)  Is it at least as likely as not that any additional disability caused by the VA prostate examination in February 2009 was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment?

(c)  Is it at least as likely as not that any additional disability caused by the VA prostate examination in February 2009 was an event that was not reasonably foreseeable?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for an examination to determine the severity of his PTSD.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to thereafter identify all adverse psychiatric pathology found to be present.  All findings and conclusions should be set forth in a report.  

6.  Schedule the Veteran for an examination to determine the severity of his low back disability as well as his right and left lower extremity radiculopathy including any problems they cause with employment.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present and respond to the following: 

i.  The examiner should conduct complete range of motion of the low back with specific findings as to flexion, extension, rotation, and side to side bending in active motion, passive motion, weight-bearing, and nonweight-bearing.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion; to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

ii.  The examiner should provide a retrospective opinion on the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, since 2013.

iii.  In providing the requested opinions regarding the range of motion of the low back, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the low back during these flare-ups.

iv.  The examiner should also state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

v.  The examiner should discuss if the Veteran has bowel or bladder problems related to his low back disability.

vi.  The examiner should discuss the nature and severity of the right lower extremity and left lower extremity radiculopathy.

7.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the May 2013 and/or July 2015 SOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

